TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 12, 2020



                                      NO. 03-18-00295-CV


                                    In the Matter of J. A. F.




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of adjudication and order of probation signed by the trial

court. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment of adjudication and order of probation. Therefore,

the Court affirms the trial court’s judgment of adjudication and order of probation. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.